Citation Nr: 0914258	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 28, 2006 Board of Veterans' Appeals decision to deny 
service connection for a low back disorder.

(The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) is the subject of a 
separate Board decision.)


REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The moving party served on active duty from July 1982 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the moving party in June 2007 
charging that there was clear and unmistakable error (CUE) in 
the November 28, 2006 Board decision that denied service 
connection for a low back disorder.


FINDING OF FACT

The November 28, 2006 Board decision, which denied service 
connection for a low back disorder, was adequately supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous.


CONCLUSION OF LAW

The Board's November 28, 2006 decision, which denied service 
connection for a low back disorder, did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Initially, the Board notes the 
United States Court of Appeals for Veterans Claims (the 
Court) has found that the VCAA is not applicable to claims 
alleging clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Consequently, the 
provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

Law and Regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  See 38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  See 38 C.F.R. § 20.1403(b) (2008).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e).

As indicated above, on November 28, 2006, the Board issued a 
decision in the appeal of a February 2001 RO rating decision, 
wherein the Board, inter alia, denied the moving party's 
claim for service connection for a low back disorder.  In 
making that decision, the Board found that no medical 
professional had linked any current back disorder to 
residuals of an ankle injury or directly to back strain 
during active service.  

In June 2007, the moving party filed a motion for revision of 
the November 2006 Board decision based on CUE of the VA in 
failing to consider private medical evidence dated in August 
2003 that the moving party was born with grade one 
spondylolisthesis and grade one spondylolysis.  In the 
motion, the moving party implies that if the Board had 
considered this evidence of a pre-existing condition then it 
would have granted service connection for a low back 
disorder.

The legal authority governing the moving party's entitlement 
to service connection for a low back disorder as of November 
2006 is as follows:

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a moving party served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA law provides that a moving party is presumed to be in 
sound condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a).  The Court has also 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a moving party seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the moving party shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439). 

VA may favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  The Court has held that the Board is 
prohibited from making medical etiology determinations based 
on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background and Analysis

At the time of the November 2006 Board decision, the 
following evidence was of record and considered by the Board:

The moving party's enlistment examination dated in April 1982 
showed no spinal abnormality.  On the contemporary report of 
medical history, the moving party checked the "no" box next 
to the question of whether he had recurrent back pain.  
Service treatment records reflected one complaint of low back 
pain in service in May 1985.  At that time, the Moving party 
said that he injured his back while changing a tire a day 
earlier.  No history of back trauma was noted.  No tenderness 
was noted and he had full range of motion.  Low back strain 
was diagnosed.  Heat was applied, he was given Motrin, and 
excused from physical training for two days.  A June 1985 
separation examination reflected no spinal abnormalities.

December 1999 medical records from Occupational Health 
Network in Mobile, Alabama, showed treatment for a work-
related lumbar spine strain, apparently after bending over 
and lifting flats of bread when filling orders.  It was noted 
that the moving party could return to work without 
restrictions and that he had full range of motion.

A February 2001 VA X-ray study showed degenerative joint 
disease of the facet joints at L5-S1 bilaterally and grade I 
spondylolisthesis of L5 on S1, also probably degenerative in 
origin.

In February 2001, the moving party wrote that he did not know 
whether his current low back pain was related to an active 
service injury or to his service-connected ankle injury, if 
either; however, in January 2002, he attributed his low back 
pain to lifting and loading heavy artillery rounds in 
Germany.  

The August 2001 report of an examination for the disability 
determination division of the state education department by a 
Dr. A.J.F. of Alabama Orthopaedic Clinics revealed that an X-
ray study of the moving party's lumbar spine appeared to show 
some spondylolisthesis, grade I, in the lower lumbar area. 

During an October 2001 RO hearing, the moving party did not 
testify about any back problems that pre-existed active duty.  
(See transcript at pp. 9-11).

A December 2001 VA orthopedic consultation revealed an 
insidious onset of lower back pain over the previous two 
years without a precipitating acute trauma.  The examiner 
assessed chronic mechanical low back pain with underlying L5 
spondylolysis and grade I spondylolithesis and some secondary 
radiculopathy of the right lower extremity.  Subsequent VA 
outpatient treatment records, which could reasonably have 
been expected to be part of the record up to the time of not 
later than 90 days before the Board's November 2006 decision, 
see 38 C.F.R. § 20.1403(b), show complaints of chronic back 
pain.

Private medical records from the Mobile County Health 
Department dated from January 2002 to August 2003 indicated 
treatment for back pain or a possible back spasm.  A February 
2002 X-ray study revealed spondylolisthesis and 
spondylolysis, L5 on S1, grade I.  A note, date stamped 
August 2003 from Dr. B., commenting on the report of a 
January 2002 X-ray study of the right ankle and lumbar spine, 
noted the moving party had chronic lower back pain.  It is 
not clear whether his comment about an old injury referred to 
the right ankle or to the spine.

An April 2002 VA magnetic resonance imaging (MRI) scan 
confirmed degenerative disc disease at L5-S1 with 
anterolisthesis of L5 on S1.

During an April 2002 video conference Board hearing, the 
moving party did not testify about any back problems that 
pre-existed active duty.  (See transcript at pp. 7-10, 14-
16).  He did testify to two inservice incidents of low back 
pain in Georgia and in Germany, at least one of which had to 
do with lifting 200-pound shells.  He also testified that his 
first post-service back treatment was in 1990, that those 
records had been destroyed, and that he was then diagnosed 
with spondylolisthesis.  

The moving party underwent a VA examination in January 2003.  
A VA physician, who reviewed the claims file and examined the 
moving party, determined that the moving party had a chronic 
lower back disability, but that a post service work-related 
low back strain in 1999 might have caused any current 
degenerative disc disease and spinal stenosis.  He opined 
that the current low back disability was unrelated to any 
event in active service and that any right ankle condition 
did not cause or aggravate the low back disorder.

Based upon the evidence existing at the time of the November 
28, 2006 Board decision, the Board finds that the record does 
not establish that the correct facts, as they were known at 
the time, were not before the Board or that the Board 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.  Though the moving 
party contends in his CUE motion that the Board overlooked 
the August 2003 private X-ray evidence of Grade One 
spondylolisthesis and Grade One spondylolysis, the record 
existing at that time also contained other medical evidence 
which showed these conditions.

The moving party also contends that the August 2003 private 
medical evidence represents more than it proves.  He contends 
that the private physician mentioned in that record told him 
that he was born with Grade One spondylolisthesis and Grade 
One spondylolysis.  However, no where in the August 2003 
private medical records is this stated.  On one of the two 
records "old injury and chronic low back pain" is written, 
but the term "old injury" is ambiguous.  It is not clear 
whether the physician was referring to the right ankle or to 
the spine, which were both mentioned in the line above.  
Moreover, if the physician was referring to the moving 
party's back, it is unknown from this record when the 
physician thought the moving party injured his back.  
Further, there is no medical evidence in the record, and no 
testimony from the moving party during his two hearings, that 
he ever had a back disability pre-dating his period of active 
duty.  

The August 2003 documents, though not specifically mentioned 
in the Board's denial of service connection for a low back 
disability, do not tend to prove that the moving party had a 
pre-existing back condition.  Even if the Board had 
specifically commented on this evidence in its November 2006 
decision, such a citation would not have changed the outcome 
of its decision.  In light of the lack of any medical 
evidence of a pre-existing back condition, the lack of 
evidence of a chronic back disability at the time of the 
moving party's separation from service, the lack of evidence 
of a degenerative disease in the spine for many years after 
service, and the lack of any evidence, such as a nexus 
opinion, establishing a medical relationship between the 
moving party's current back disability and active service or 
his service-connected right ankle disability, it was 
reasonable for the Board to deny service connection for a low 
back disorder at the time of its November 28, 2006 decision.

As the Board concludes that the correct facts, as they were 
known at that time, were before the Board, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied, the Board finds no clear and unmistakable 
error in the November 28, 2006 Board decision denying service 
connection for a low back disorder.  For the foregoing 
reasons, the claim for CUE in the November 28, 2006 Board 
decision must be denied.


ORDER

The motion for revision of the November 28, 2006 Board 
decision denying service connection for a low back disorder 
on the grounds of clear and unmistakable error is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


